                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


ONTEL PRODUCTS CORPORATION,

                      Plaintiff,


v.                                                      Civil Action No. 1:21-cv-00043


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                      Defendants.




 PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL AND/OR REDACTED
                    DOCUMENTS FOR GOOD CAUSE

       Pursuant to Local Civil Rule 5, Plaintiff Ontel Products Corporation, by counsel, hereby

moves for leave to file a redacted version of the following documents and/or temporarily file the

following documents under seal: (1) Schedule A to the Complaint, which includes a list of eBay,

Wish, and AliExpress account names used by Defendants; (2) Exhibits 2-4 to the Complaint,

which contain screenshots of Defendants’ Internet Store listings; (3) Exhibits 5-7 to the

Complaint, which contain screenshots of Defendants’ Internet Store payment pages; (4)

Plaintiff’s memorandum of law in support of its ex parte motion for a temporary restraining

order including temporary asset restraint and expedited discovery; (5) Plaintiff’s memorandum

of law in support of its motion for order authorizing service of process by email; and (6) the

declaration of Monica Riva Talley in support of its motion for order authorizing service of

process by email. Sealing this portion of the file is necessary to prevent Defendants from
learning of these proceedings prior to the execution of the temporary restraining order. Once the

temporarily restraining order has been served on the relevant parties and the requested actions

taken, Plaintiff will move to unseal these documents. In support of its motion, Plaintiff relies on

its Memorandum in Support and the Proposed Order filed herewith.



Date: January 13, 2021                      Respectfully submitted,

                                            /s/ Monica Riva Talley
                                            Monica Riva Talley (VSB No. 41840)
                                            Nicholas J. Nowak (pro hac pending)
                                            Daniel S. Block (pro hac pending)
                                            STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                            1100 New York Ave., N.W., Suite 600
                                            Washington, DC 20005-3934
                                            Telephone No.: (202) 371-2600
                                            Facsimile No.: (202) 371-2540
                                            mtalley@sternekessler.com
                                            nnowak@sternekessler.com
                                            dblock@sternekessler.com

                                            Attorneys for Plaintiff



15883471.1




                                                2
